OPINION
Defendant Richard G. Korns appeals a judgment of the Court of Common Pleas of Knox County, Ohio, convicting and sentencing him for failure to comply to the order of a police officer, but also finding him not guilty of operating his motor vehicle in such a manner as to cause a substantial risk of serious physical harm to persons or property, after a jury trial.
Appellant's pro se brief does not comply with App.R. 16(A). Appellant does not assign error to the trial court, but his brief contains a section captioned "Offenses with or of this case". Appellant includes:
 HIGH BAIL, NO REDUCING BAIL, NO WORK RELEASE WHILE IN JAIL, SENTENCING 20 DAYS VERSE 120+ DAYS.
 SEPARATION OF CHARGED CASES WHEN DEFENDANT PLEAS INNOCENT TO BOTH (2921.331B3, RESISTING ARREST) NO PROVING OF 2921.331 B3 OR 2921.331 A.
 COURT APPOINTED DEFENDANT ATTORNEY MAKES DIFFERENT ARRAIGNMENT PLEA THAN MINE. SEEMS SATISFIED WITH REDUCTION OF TO 2921.331 A. MAY OF MADE DEAL WITH STATE'S ATTORNEY OFFICE.
Appellant has not provided us with a transcript of the proceedings to facilitate our review of his argument.
We have reviewed the record, and we find no error on the face of the record.
For the foregoing reasons, the judgment of the Court of Common Pleas of Knox County, Ohio, is affirmed, and the cause is remanded to that court for execution of sentence.
By Gwin, J., Rarmer, P.J., and Wise J., concur.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Knox County, Ohio, is affirmed, and the cause is remanded to that court for execution of sentence. Costs to appellant.